UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X                  5/3/2021
STARBUCKS CORPORATION,                :
                                      :
                    Plaintiff,        :
                                      : 21 Civ. 400 (VM)
     - against -                      :
                                      :     ORDER
NEW WTC RETAIL OWNER LLC,             :
                                      :
                    Defendant.        :
--------------------------------------X
VICTOR MARRERO, United States District Judge.

     Consistent      with     the   Court’s    Individual    Practices,
Defendant advised the Court by letter dated April 9, 2021
that the parties’ premotion letter exchange had failed to
resolve their dispute regarding a proposed motion to dismiss
the Complaint. (See Dkt. No. 19.)
     On April 30, 2021, counsel for the Defendant followed up
via email to chambers reiterating its desire to move to
dismiss   the   Complaint     and   indicating   its   willingness     to
participate in a conference on the proposed motion.
     The Court hereby clarifies that, now that the premotion
letter    briefing   is     complete,   the   Court   will   review   the
parties’ submissions and will determine in due course whether
further briefing or a conference will be necessary.



SO ORDERED.

Dated:      New York, New York
            3 May 2021
                                          ________________________
                                               Victor Marrero
                                                  U.S.D.J.
